DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2020/0219337 A1) in view of Hori et al (US 2020/0231147 A1) and Fields et al (US 9751535 B1).
As to claim 1151: Kwak discloses a method for providing driver's driving information of a user terminal device (Figs. 1-21, a method for providing driver's driving information of “a user terminal device 1900”; Abstract, ¶0065, 0078-0082, 0133), the method comprising: 
accessing a driving information providing server storing data generated in 5a driving recording device for a vehicle (Figs. 1-21, accessing a driving information providing server storing data generated in 5a driving recording device for a vehicle; ¶0054-0069, 0098-0118); 
receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server (Figs. 1-21, receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server; ¶0054-0069, 0098-0118);
displaying a driving-related event location on a map using the receiving driving record data (Figs. 11-12 show displaying a driving-related event location on a map using the receiving driving record data; Abstract, ¶0065, 0078-0082, 0098-0118, 0130-0133).
Kwak does not expressly disclose displaying a driving-related event occurrence location on a map using the 10received driving record data. However, Hori teaches a method for providing driver's driving information of a user terminal device comprises displaying a driving-related event occurrence location on a map using the 10received driving record data (Figs. 1-8, a method for providing driver's driving information of a user terminal device comprises displaying a driving-related event occurrence location on a map using a 10received driving record data; Title, Abstract, ¶0075-0086, 0096-0110). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak to displaying a driving-related event occurrence location on a map using the 10received driving record data as taught by Hori. The motivation would have been in order to provide an information processing device and the like that make it possible to specify the vehicle in which the inadequate driving operation has been performed and give a notice of a caution to a user of the second vehicle specified by the specifying unit, through a user terminal (Hori: ¶0006-0012).
Kwak and Hori do not expressly disclose displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types. However, Fields teaches a method for providing driver's driving information of a user terminal device for displaying a driving-related event occurrence location on a map using the 10received driving record data, and displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types (Figs. 1, 4-5, a method for providing “driver's driving information 408” of “a user terminal device 400” for displaying a driving-related event occurrence location on a map using the 10received driving record data, and displaying “at least one icon 404” visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types; Abstract, col. 1, lines 33-63, cols. 17-18, wherein acceleration data, braking data, and cornering data represents frequency of the driving-related event). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Hori to displaying a driving-related event occurrence location on a map using the 10received driving record data, and displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types as taught by Fields. The motivation would have been in order to provide real-time driver monitoring and feedback reporting to an instructor regarding a driving test session and use a report generated from this data to provide feedback to the student and/or to evaluate the student's driving skills once the driving session has ended (Fields: col. 1, lines 12-18, col. 2, lines 1-7).
As to claim 2151: Claim 2 is a dependent claim of claim 1. The prior arts Kwak, Hori and Fields further disclose claim limitation of the driving-related event includes at least two or more of a lane departure event, a forward collision possibility event, a rear side collision possibility event, a sudden deceleration event, a 15sudden acceleration event, a sudden stop event, a sudden start event, and a speeding event (Kwak: Fig. 4 shows the driving-related event includes at least two or more of a lane departure event, a forward collision possibility event, a rear side collision possibility event, a sudden deceleration event, a 15sudden acceleration event, a sudden stop event, a sudden start event, and a speeding event; ¶0083-0084; Hori: Figs. 4A-5C, the driving-related event includes at least two or more of a lane departure event, a forward collision possibility event, a rear side collision possibility event, a sudden deceleration event, a 15sudden acceleration event, a sudden stop event, a sudden start event, and a speeding event; ¶0096-0123; Fields: Fig. 4, a sudden acceleration event). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3151: Claim 3 is a dependent claim of claim 1. The prior arts Kwak, Hori and Fields further disclose claim limitation of the event record data includes location information corresponding to a location where the driving-related event 20occurs, time information corresponding to a time at which the driving-related event occurs, and event type information corresponding to a type of the driving-related event (Kwak: Fig. 11 shows the event record data includes location information corresponding to a location where the driving-related event 20occurs, time information corresponding to a time at which the driving-related event occurs, and event type information corresponding to a type of the driving-related even; ¶0091-0092; Hori: Figs. 4A-4C, the event record data includes location information corresponding to a location where the driving-related event 20occurs, time information corresponding to a time at which the driving-related event occurs, and event type information corresponding to a type of the driving-related even; ¶0096-0123; Fields: Fig. 4 shows the event record data includes location information corresponding to a location where the driving-related event 20occurs, time information corresponding to a time at which the driving-related event occurs, and event type information corresponding to a type of the driving-related event). In addition, the same motivation is used as the rejection of claim 3.
As to claim 4151: Kwak discloses the displaying includes displaying 25a driving route of the driver and an event icon indicating the driving-related event Page 93occurrence location on the driving route, wherein the icon is displayed to be distinguished from each other according to types of events (Figs. 11-12 show a driving route of the driver and an event icon indicating the driving-related event Page 93occurrence location on the driving route, wherein the icon is displayed to be distinguished from each other according to types of events; ¶0091-00993).  
As to claim 5151: Kwak discloses 5displaying a driving record list classified monthly and daily using the received driving record data, wherein at least one of driving time information or driving distance information corresponding to each item is displayed on each item of the driving record list (Figs. 11-16, a driving record list classified monthly and daily using the received driving record data, wherein at least one of driving time information or driving distance information corresponding to each item is displayed on each item of the driving record list; ¶0091-00993, 0107-0123).  
As to claim 6151: Kwak discloses the map and the driving record list are displayed on one screen (Figs. 11-12 show the map and the driving record list are displayed on one screen; ¶0091-00993).  
As to claim 7151: Claim 7 is a dependent claim of claim 6. The prior arts Kwak and Hori further disclose claim limitation of 15displaying, when one item on the driving record list is selected, a driving route of the driver and an event occurrence location on the driving route corresponding to the selected item on the map (Kwak: Fig. 11 shows displaying, when one item on the driving record list is selected, a driving route of the driver and an event occurrence location on the driving route corresponding to the selected item on the map; ¶0091-00993; Hori: Figs. 4A-5C, displaying, when one item on the driving record list is selected, a driving route of the driver and an event occurrence location on the driving route corresponding to the selected item on the map; ¶0096-0123). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 8151: Claim 8 is a dependent claim of claim 4. The prior arts Kwak and Hori further disclose claim limitation of 20displaying, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map (Kwak: Fig. 11 shows displaying, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map; ¶0091-00993; Hori: Figs. 4A-5C, displaying, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map; ¶0096-0123). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 9151: Kwak discloses 25displaying, when the event icon displayed on the map is selected, the Page 94map based on the selected event icon by scaling up the map (Figs. 11-12 show displaying, when the event icon displayed on the map is selected, the Page 94map based on the selected event icon by scaling up the map; ¶0091-0093).  
As to claim 10151: Kwak discloses displaying, when the event icon displayed on the map is selected, an 5image of an event corresponding to the selected event icon as a pop-up window (Fig. 11 shows displaying, when the event icon displayed on the map is selected, an 5image of an event corresponding to the selected event icon as a pop-up window; ¶0091-00993).  
As to claim 11151: Kwak discloses displaying, when the event icon displayed on the map is selected, a driving-related event list including event detail information corresponding to the 10selected event icon and event detail information corresponding to an event that occurs before and/or after the selected event icon (Figs. 11-12 show displaying, when the event icon displayed on the map is selected, a driving-related event list including event detail information corresponding to the 10selected event icon and event detail information corresponding to an event that occurs before and/or after the selected event icon; ¶0091-0093).  
As to claim 12151: Claim 12 is a dependent claim of claim 11. The prior arts Kwak and Hori further disclose claim limitation of each of a plurality of event detail information included in the driving-related event list is selectable according 15to a user input, and when one of the plurality of event detail information is selected according to the user input, an event occurrence location on a driving route corresponding to the selected event detail information is displayed on the map (Kwak: Figs. 11-12 show each of a plurality of event detail information included in the driving-related event list is selectable according 15to a user input, and when one of the plurality of event detail information is selected according to the user input, an event occurrence location on a driving route corresponding to the selected event detail information is displayed on the map; ¶0091-00993; Hori: Figs. 4A-5C, each of a plurality of event detail information included in the driving-related event list is selectable according 15to a user input, and when one of the plurality of event detail information is selected according to the user input, an event occurrence location on a driving route corresponding to the selected event detail information is displayed on the map; ¶0096-0123). In addition, the same motivation is used as the rejection of claim 12.
As to claim 13151: Claim 13 is a dependent claim of claim 1. The prior arts Kwak and Hori further disclose claim limitation of displaying an event driving record of the driver for a predetermined period of time in a region of a main user interface, wherein the region displays a driving record by adjusting a size of a figure according to the number of each kind of the driving record (Figs. 11-19, displaying an event driving record of the driver for a predetermined period of time in a region of a main user interface, wherein the region displays a driving record by adjusting a size of a figure according to the number of each kind of the driving record; Abstract, , ¶0061, 0077, 0085, 0095; Hori: Figs. 1-5, displaying an event driving record of the driver for a predetermined period of time in a region of a main user interface, wherein the region displays a driving record by adjusting a size of a figure according to the number of each kind of the driving record; ¶0096-0138). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14151: Kwak discloses a user terminal device for providing driver's driving information (Figs. 1-21, “a user terminal device 1900” for providing driver's driving information; Abstract, ¶0065, 0078-0082, 0133), the user terminal device comprising: 
a display unit (Figs. 1-21, “a display unit 1700”; ¶0125, 0133); 
a communication unit accessing a driving information providing server 5storing data generated in a driving recording device for a vehicle and receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server (Figs. 1-21, “a communication unit 1907” accessing “a driving information providing server 1809” 5storing data generated in a driving recording device for a vehicle and receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server; Abstract, ¶0065, 0078-0082, 0098-0118, 0130-0133);
a controller controlling the display unit to display a driving-related event location on a map using the receiving driving record data (Figs. 1-21, “a controller 1901” controlling the display unit to display a driving-related event location on a map using the receiving driving record data; Abstract, ¶0065, 0078-0082, 0098-0118, 0130-0133).
Kwak does not expressly disclose a controller controlling the display unit to display a driving-related event 1ooccurrence location on a map using the received driving record data. However, Hori teaches a user terminal device for providing driver's driving information comprises a controller controlling the display unit to display a driving-related event 1ooccurrence location on a map using the received driving record data (Figs. 1-21, “a user terminal device 1” for providing driver's driving information comprises “a controller ECU” controlling the display unit to display a driving-related event 1ooccurrence location on a map using the received driving record data; Abstract, ¶0075-0086, 0096-0110). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak to have the control a controlling the display unit to display a driving-related event 1ooccurrence location on a map using the received driving record data as taught by Hori. The motivation would have been in order to provide an information processing device and the like that make it possible to specify the vehicle in which the inadequate driving operation has been performed and give a notice of a caution to a user of the second vehicle specified by the specifying unit, through a user terminal (Hori: ¶0006-0012).
Kwak and Hori do not expressly disclose the controller display at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types. However, Fields teaches a method for providing driver's driving information of a user terminal device for displaying a driving-related event occurrence location on a map using the 10received driving record data, and displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types (Figs. 1-2, 4-5, “a user terminal device 111” comprises “a controller 204” displays a driving-related event occurrence location on a map using the 10received driving record data in “a portion 408” of the user terminal device, and displays “at least one icon 404” visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types in another portion of the user terminal device; Abstract, col. 1, lines 33-63, cols. 17-18, wherein acceleration data, braking data, and cornering data represents frequency of the driving-related event). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Hori to displaying a driving-related event occurrence location on a map using the 10received driving record data, and displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types as taught by Fields. The motivation would have been in order to provide real-time driver monitoring and feedback reporting to an instructor regarding a driving test session and use a report generated from this data to provide feedback to the student and/or to evaluate the student's driving skills once the driving session has ended (Fields: col. 1, lines 12-18, col. 2, lines 1-7).
As to claim 15151: Claim 15 is a dependent claim of claim 14. The prior arts Kwak, Hori and Fields further disclose claim limitation of the controller controls the display unit to display a driving route of the driver and an event icon indicating the driving-related event occurrence location on the driving route, 15wherein the event icon is displayed to be distinguished from each other according to types of events (Kwak: Figs. 11-12 show the controller controls the display unit to display a driving route of the driver and an event icon indicating the driving-related event occurrence location on the driving route, 15wherein the event icon is displayed to be distinguished from each other according to types of events; ¶0065, 0078-0082, 0098-0118, 0130-0133; Hori: Figs. 4A-5C, of the controller controls the display unit to display a driving route of the driver and an event icon indicating the driving-related event occurrence location on the driving route, 15wherein the event icon is displayed to be distinguished from each other according to types of events; Abstract, ¶0075-0086, 0096-0110; Fields: Figs. 3-4, the controller controls the display unit to display a driving route of the driver and an event icon indicating the driving-related event occurrence location on the driving route, 15wherein the event icon is displayed to be distinguished from each other according to types of events; cols. 13-15, 17-18, wherein labels A, B, C represents the event icon). In addition, the same motivation is used as the rejection of claim 15. 
As to claim 16151: Kwak discloses the controller controls the display unit to display a driving record list classified monthly and 20daily using the received driving record data, wherein at least one of driving time information or driving distance information corresponding to each item are displayed at each item of the driving record list (Figs. 11-13 show the controller controls the display unit to display a driving record list classified monthly and 20daily using the received driving record data, wherein at least one of driving time information or driving distance information corresponding to each item are displayed at each item of the driving record list; ¶0065, 0078-0082, 0095-0118, 0130-0133).  
As to claim 17151: Claim 17 is a dependent claim of claim 15. The prior arts Kwak, Hori, and Fields further disclose claim limitation of the controller controls the display unit to display, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map (Kwak: Figs. 11-12 show the controller controls the display unit to display, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map; ¶0091-0118; Hori: Figs. 4A-5C, the controller controls the display unit to display, when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map; ¶0075-0086, 0096-0110; Fields: Figs. 3-4 show when the event icon displayed on the map is selected, event occurrence reason information corresponding to the selected event icon as a pop-up window on the map). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 18151: Kwak discloses the controller controls the display unit to display, when the event icon displayed on the map is selected, the map based on the selected event icon by scaling up the map (Figs. 11-12 show the controller controls the display unit to display, when the event icon displayed on the map is selected, the map based on the selected event icon by scaling up the map; ¶0091-0118).  
10 As to claim 19151: Kwak discloses the controller controls the display unit to display, when the event icon displayed on the map is selected, an image of an event corresponding to the selected event icon as a pop-up window (Figs. 11-12 show the controller controls the display unit to display, when the event icon displayed on the map is selected, an image of an event corresponding to the selected event icon as a pop-up window; ¶0091-0118). 
As to claim 1520: Claim 20 is another version claim of claim 14. The prior arts Kwak, Hori, and Fields further disclose a non-transitory computer readable recording storage medium containing instructions that, when executed by one or more processors, cause the one or more processors to perform a method for providing driver's driving information of a user terminal device (Kwak: Figs. 1-21, a” non-transitory computer readable recording storage medium 1911” containing instructions that, when executed by “one or more processors 1901”, cause the one or more processors to perform a method for providing driver's driving information of “a user terminal device 1900”; Abstract, ¶0130-0133), the method comprising: 
accessing a driving information providing server storing data generated in 20a driving recording device for a vehicle (Kwak: Figs. 1-21, accessing a driving information providing server storing data generated in 20a driving recording device for a vehicle; Abstract, ¶0065, 0078-0082, 0098-0118, 0130-0133); 
receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server (Kwak: Figs. 1-21, receiving driving record data including event record data corresponding to a driving-related event of a driver from the driving information providing server; Abstract, ¶0065, 0078-0082, 0098-0118, 0130-0133); and 
displaying a driving-related event occurrence location on a map using the 25received driving record data (Kwak: Figs. 11-12 show displaying a driving-related event location on a map using the 25received driving record data; ¶0091-0118; Hori: Figs. 1-5, displaying a driving-related event occurrence location on a map using the 25received driving record data; Abstract, ¶0075-0086, 0096-0110; Fields: Fig. 3 shows displaying a driving-related event occurrence location on a map using the 25received driving record data); and displaying at least one icon visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types (Fields: Figs. 1, 4-5, displaying “at least one icon 404” visually distinguished and associated with frequency of the driving-related event occurrence according to kind of event types; Abstract, col. 1, lines 33-63, cols. 17-18, wherein acceleration data, braking data, and cornering data represents frequency of the driving-related event). In addition, the same motivation is used as the rejection of claim 20.20

Response to Arguments
Applicant’s arguments filed on October 21, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693